Title: To Thomas Jefferson from Robert Patton, 26 January 1807
From: Patton, Robert
To: Jefferson, Thomas


                        
                            Post Office Philada. 26th Jany. 1807
                        
                        Robt. Patton presents his most respectful compliments to the President of the United States, & begs leave
                            to inform him, that he has this day, Delivered his letters of 22d Decer. and 23d Jany. to Mr D. L. Morel—the former letter
                            was directed “P L Morel” Mr. Patton has to observe that, had it been directed D. L. Morel it would have been delivered
                            immediately
                    